Citation Nr: 0919936	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  00-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

The appellant and Mr. L.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1974.  He subsequently served in the Arkansas Army National 
Guard from September 1984 to September 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2004.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on December 20, 2001, by means of video 
conferencing equipment with the appellant in Little Rock, 
before a Veterans Law Judge, sitting in Washington, DC, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of 
the hearing testimony is in the claims file.  A letter was 
subsequently sent to the Veteran in March 2009 in which he 
was informed that the Veterans Law Judge who had conducted 
that hearing was no longer employed by the Board.  The letter 
stated that the law requires that the Veterans Law Judge who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  The Veteran was further 
notified that he had a right to another hearing, and it was 
requested that he complete and return a form indicating 
whether he wished to have another hearing, and if so, what 
type of hearing.  However, the Veteran completed and returned 
the form in April 2009 indicating that he did not wish to 
appear at another hearing.  Therefore, the Board will proceed 
with a decision in this case.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD); however, during the 
pendency of the appeal, the RO granted that benefit in an 
August 2008 rating decision.  Accordingly, the issue of 
entitlement to service connection for PTSD no longer remains 
in appellate status, and no further consideration is 
required.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a right arm 
disorder, to include tendonitis and arthritis, that is 
causally or etiologically related to his active duty service, 
the result of an injury or disease incurred or aggravated in 
line of duty during active duty for training, or from an 
injury incurred or aggravated during inactive duty for 
training.  

3.  The Veteran is currently assigned a 70 percent disability 
evaluation for PTSD.

4.  The Veteran's service-connected disability has not been 
shown to render him unemployable.



CONCLUSIONS OF LAW

1.  A right arm disorder was not incurred or aggravated in 
any period of active duty, active duty for training, or 
inactive duty for training. 38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.306 (2008).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with notice prior to the initial rating 
decision in December 1999.  Nevertheless, the RO did send the 
Veteran letters in September 2002, May 2004, January 2006, 
and March 2007, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims for service 
connection for a right arm disorder and for TDIU were 
readjudicated in a supplemental statement of the case (SSOC). 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection and TDIU.  Specifically, the May 2004 letter 
stated that the evidence must show that that he had an injury 
in military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  In addition, the May 
2004 letter informed the Veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation due 
solely to his service-connected disabilities.  It was noted 
that he generally must meet certain disability percentage 
requirements, i.e. one disability ratable at 60 percent or 
more; or, more than one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more.  
Additionally, the February 2000 statement of the case (SOC) 
and the October 2008 supplemental statement of the case 
(SSOC) notified the Veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2002, May 2004, 
January 2006, and March 2007 letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA was 
requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide. Specifically, the 
September 2002, May 2004, January 2006, and March 2007 
letters notified the appellant that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  In addition, the 
September 2002 letter stated that it was the Veteran's 
responsibility to support his claim, and the May 2004, 
January 2006, and March 2007 letters informed him that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and TDIU, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the Veteran pertaining to disability rating and 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to service 
connection for a right arm disorder or to TDIU.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  His service treatment records and 
service personnel records as well as all identified and 
available post-service medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  His records from the Social Security Administration 
(SSA) were also obtained and associated with the claims file.  
The Veteran was afforded VA examinations in February 2006 and 
June 2007.  He was also provided the opportunity to testify 
at a hearing in December 2001, and he declined the right to 
have another hearing in April 2009.  VA has further assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training. Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the appellant in this 
case is not entitled to a presumption of sound condition at 
entrance onto a period of active or inactive duty for 
training, or to a presumption of aggravation during such 
period where evidence shows an increase in severity of a 
preexisting disease during such a period, or to a presumption 
of service incurrence or aggravation for certain diseases, 
which manifest themselves to a degree of 10 percent or more 
disabling within a year from the date of separation from 
service.  This does not mean that service connection may not 
be established for a disability on a direct basis or based on 
aggravation, but rather that the Board must review the 
evidence relevant to issues of direct service connection or 
service connection based on aggravation under the 
preponderance-of-the-evidence standard, the usual standard of 
review employed by the Board. See Paulson, 7 Vet. App. at 469 
(quoting Board decision stating that a finding of preservice 
existence (of a disability) must be supported by a 
preponderance of the evidence (for claims based on period of 
active duty for training or inactive duty for training)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right arm 
disorder.  Although he reported having a medical history of a 
broken arm at the time of his February 1972 entrance 
examination, a clinical evaluation found his upper 
extremities to be normal.  As previously noted, history 
provided by a veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  While subsequently received evidence establishes 
that the Veteran fractured his right forearm when he was ten 
years old, the fact remains that no chronic residuals were 
identified at his service enlistment.  The presumption of 
soundness therefore applies for his period of active duty 
service from March 1972 to March 1974.  A finding to the 
contrary would be harmless error as the burden of 
establishing service connection based on aggravation of a 
preexisting disability is more difficult for the Veteran to 
establish.

Nevertheless, the Veteran's service treatment records for 
that period of service are negative for any complaints, 
treatment, or diagnosis of a right arm disorder.  Moreover, 
the evidence of record does not show that he sought treatment 
immediately following his separation from service in March 
1974 or for many years thereafter.  Therefore, the Board 
finds that a right arm disorder did not manifest during the 
Veteran's active duty service from March 1972 to March 1974 
or for many years thereafter.  

With regard to the years-long evidentiary gap between the 
Veteran's separation from service in March 1974 and his first 
complaints of a right arm disorder, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a right arm 
disorder manifested during the Veteran's active duty service 
from March 1972 to March 1974 or within close proximity 
thereto, the medical evidence of record does not link a 
current right arm disorder to that period of service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury during his period of active duty service.  In fact, 
as will be discussed below, the Veteran has not even alleged 
that his right arm disorder is related to his active service 
from March 1972 to March 1974, as he has instead claimed that 
he injured his right arm during a period of active duty for 
training in July 1987.  Therefore, the Board finds that a 
right shoulder/arm disorder did not manifest during the 
Veteran's active duty service from March 1972 to March 1974 
and has not been shown to be causally or etiologically to an 
event, disease, or injury during that period of service.

The Veteran did subsequently serve in the Arkansas Army 
National Guard from September 1984 to September 1995.  The 
Board notes that his September 1984 induction examination 
found that he had a broken arm; however, the examining 
physician indicated that the Veteran's arm had healed.  It 
was also noted in March 1988 that he had a medical history of 
breaking his forearm when he was 10 years old, but that there 
were no problems.  Thus, despite the medical evidence showing 
that he had previously broken his arm, it appears that his 
arm healed without any further problems.  There is no 
indication that he had residuals from the prior injury or any 
other right arm disorder that existed prior to his service 
beginning in September 1984.

The Veteran has contended that he injured his arm in an M-60 
machine gun accident that occurred in July 1987.  His service 
records do show that he served on active duty for training 
(ACDUTRA) from July 11, 1987, to July 16, 1987.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A veteran can attest to factual matters of which he 
or had had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to state that he injured his right arm in an accident during 
ACDUTRA in July 1987.  However, this history is not supported 
by any credible evidence and is of limited probative value.  
His allegations are inconsistent with the contemporaneous 
record.  Specifically, there is no documentation of this 
claimed injury, and his service treatment records for the 
period from September 1984 to September 1995 are entirely 
negative for any complaints, treatment, or diagnosis of a 
right arm disorder.  In fact, despite reporting in September 
1984 and March 1988 that he had broken his arm prior to 
service, he never made any statements that he injured his arm 
during service.  

In addition, an October 1999 letter from a Judge Advocate of 
the U.S. Army Safety Center in Fort Rucker, Alabama, contains 
a reply to a request for information regarding an accident 
that reportedly occurred in June 1984 and involved the 
Veteran and another servicemember.  The accident had 
allegedly involved an M-60 machine gun that malfunctioned and 
exploded at Fort Campbell, Kentucky, and injured both men.  
The letter stated that no evidence could be found of an 
accident on that date, but that an accident involving an M-60 
machine gun accident did occur on July 16, 1987, in which 
another servicemember (W.S.) was injured.  An accident 
report, which was included with the letter, only identifies 
W.S. as an individual that sustained injuries as a result of 
the accident.  However, there was no indication that the 
Veteran himself was injured, nor is there any other evidence 
showing that he had an in-service right arm injury.  On the 
contrary, an October 1996 progress note indicated that the 
Veteran gave a history of injuring his right shoulder as a 
result of a "fall" that occurred in 1984.

Recognition is given to the fact that the Veteran is receipt 
of service connection for posttraumatic stress disorder 
(PTSD), and that his PTSD has been found to be due to the 
aforementioned M-60 machine gun accident.  However, it bears 
noting that the stressor event was identified as the Veteran 
being "present" during the training exercise that resulted 
in the injury to W.S. by an M-60 machine gun 'cook-off'."  
See Rating Decision, dated August 2008.  Personal physical 
injury was not recognized.  

Thus, the Veteran's claims that he injured his right arm 
during his service with the Arkansas Army National Guard are 
not supported by the contemporaneous evidence of record.  The 
Board finds the contemporaneous evidence to be more probative 
and credible than the Veteran's current assertions.  
Contemporaneous evidence has greater probative value than 
history as reported by the Veteran. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992).  The Board therefore finds that a right arm 
disorder did not manifest during the Veteran's ACDUTRA or 
INACDUTRA with the Arkansas Army National Guard.  Moreover, 
based on the foregoing, the Veteran's history of injuring his 
right arm in the July 1987 M-60 accident is not found to be 
credible.

In addition to the lack of evidence showing that a right arm 
disorder manifested during the Veteran's service in Arkansas 
Army National Guard, the more probative medical evidence of 
record does not link any current diagnosis to that service.  
As discussed above, the evidence does not show that there was 
an event, disease, or injury in service to which a current 
disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003).  

In addition, the June 2007 VA examiner observed the Veteran's 
report of a right arm injury in 1987 during annual training 
as well his history of an open reduction internal fixation of 
his radius and ulna during his childhood.  The Veteran had 
also told the examiner that a factory water tank blew up in 
1995 and hit his abdomen and left side and threw him 
backward.  Following a review of the claims file and the 
Veteran's medical history, a physical examination was 
performed, and the Veteran was assessed as having a history 
of sprain and contusion of the right shoulder.  The examiner 
opined that it was less likely than not that the Veteran's 
current complaints were related to the injury described in 
1987.  He explained that the Veteran already had an injury of 
a fracture to the forearm and suffered another injury to his 
trunk and upper extremities in 1995.  

The Board does observe that the February 2006 VA examiner 
diagnosed the Veteran with a contusion of the right shoulder 
with disuse and opined that the Veteran's shoulder symptoms 
are related to his injury in "July 1978".  The examiner had 
previously observed the Veteran's report of an injury in 
1987, and thus, it appears that he transposed the digits in 
rendering his opinion and intended to relate the current 
diagnosis to an injury in 1987.  Nevertheless, as previously 
discussed, there is no evidence showing that the Veteran 
sustained such an injury during his period of ACDUTRA in July 
1987.  As such, it appears that the opinion was based on the 
Veteran's own unsubstantiated history.  In Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court pointed out 
that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Here, as discussed above, the Board does not find 
the Veteran's reported history of injuring his right arm as a 
result of the July 1987 M-60 machine gun accident to be 
credible.  Thus, the Board finds that the opinion of the 
February 2006 VA examiner is of little probative value in 
this case.

Based on the foregoing, the Board finds that a right arm 
disorder did not manifest during the Veteran's service in the 
Arkansas Army National Guard from September 1984 to September 
1995 and has not been shown to be causally or etiologically 
to an event, disease, or injury during such service.  
Accordingly, the Board concludes that the preponderance of 
evidence is against the Veteran's claim for service 
connection for a right arm disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right arm disorder is not warranted.

II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience. 38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities. See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration. 38 C.F.R. § 
4.16(b).  The Board is precluded from granting a total rating 
under section 4.16(b) because the authority to grant such a 
rating is vested specifically in the Director, Compensation 
and Pension Service.  Should the Board find that a case it is 
reviewing on appeal is worthy of consideration under section 
4.16(b), the Board may remand the case to the RO for referral 
to the Director, Compensation and Pension Service, but the 
Board may not grant a total rating in the first instance. See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board 
may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the 
decision by the RO whether to refer a case to the Director 
for extra-schedular consideration is an adjudicative decision 
subject to review by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, service connection has only been established 
for PTSD, and the Veteran is currently assigned a 70 percent 
disability evaluation for that disability.  Therefore, the 
Veteran does meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  However, the evidence of record 
does not show that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  

The Board does observe that the Veteran has reported being 
unemployed, but the fact that the Veteran is unemployed or 
has difficulty obtaining employment is not enough.  As noted 
above, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment. 

In this case, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  
In fact, the February 2006 VA examiner commented that he 
could not find evidence that the PTSD symptoms precluded 
employment.

In addition, the June 2007 VA examiner stated that she did 
not find evidence that the Veteran's PTSD symptoms in of 
themselves precluded employment.  The same examiner signed 
another examination report a few days later in which she 
indicated that many types of employment would likely be 
difficult given the Veteran's symptomatology, but she also 
stated that all employment could not be ruled out based on 
his symptoms.  As such, the June 2007 VA examiner merely 
stated in her second examination report that the Veteran was 
limited and did not indicate that he was entirely incapable 
of securing some form of employment due to his service-
connected PTSD.

The Board does observe the statement of another February 2006 
VA examiner indicating that the Veteran "is currently 
unemployed and living on disability.  He is severely impaired 
in both psychiatrically and medically and making gainful 
employment highly and likely."  It appears that the examiner 
intended to say that gainful employment was highly unlikely.  
Nevertheless, the examiner contemplated the Veteran's 
psychiatric and medical problems in rendering his opinion.  
The Board notes that the Veteran is only service-connected 
for PTSD, and the examiner did not limit the scope of his 
opinion to that disorder.  As such, the February 2006 VA 
examiner's opinion contemplated nonservice-connected 
disorders and does not show that the Veteran is unemployable 
due solely to his service-connected disability.  The 
aforementioned February 2007 VA examination, by contrast, 
limited its consideration to the Veteran's service connected 
PTSD.  The negative opinion is therefore more probative to 
the issue on appeal.  

The Board also acknowledges that the Social Security 
Administration (SSA) has awarded the Veteran disability 
benefits.  However, the Board notes that the criteria 
utilized by VA and the SSA in determining entitlement to 
disability benefits are not same, and a determination by SSA 
is not binding upon VA. See, e.g., Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  
SSA is not limited in its review of matters concerning 
unemployability to consideration of only service-connected 
disabilities, and the law requires VA to make an independent 
analysis and determination.  VA is not able to consider all 
the disabilities from which the Veteran suffers in 
determining unemployability. See 38 C.F.R. § 4.16(a).  In 
this case, the Board notes that the January 1997 SSA decision 
contemplated the effect of nonservice-connected disorders, 
such as severe seizures, a head injury, back and arm pain, 
and asbestosis, in rendering its determination.  As such, the 
evidence of record does not show the Veteran to be 
unemployable due solely to his service-connected disability.

Indeed, the Veteran himself testified at a July 1999 hearing 
at the RO that he had to stop working due to a combination of 
several things, including back problems and asbestosis.  The 
Board once again notes that he is not service-connected for 
such disorders.  Reference is also made to a December 1996 
discharge summary that noted that the Veteran gave a history 
of unemployability secondary to back problems.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disability, as evidenced by his 70 
percent disability evaluation, the evidence does not show 
that the service-connected disorder alone precludes gainful 
employment.  The Board notes that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1 (2008) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disability of the Veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluation assigned to the Veteran's disorder under the VA 
Schedule for Rating Disabilities accurately reflects the 
Veteran's overall impairment to his earning capacity due to 
his service-connected disability.  Therefore, total rating 
for compensation based on individual unemployability due to 
service-connected disability is not warranted.

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the Veteran's service-connected 
disability for consideration of TDIU.  See Stevenson v. West, 
17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply."]. Therefore, the matter of 
the Veteran's entitlement to TDIU does not warrant referral 
to the Director of the VA Compensation and Pension Service 
for extra- schedular consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU on both a schedular and 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a right arm disorder is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


